NEWS RELEASE FOR RELEASE: IMMEDIATELY WAYNE SAVINGS BANCSHARES, INC. DECLARES QUARTERLY DIVIDEND Wooster, Ohio (March 29, 2010) – Wayne Savings Bancshares, Inc. (NASDAQ:WAYN), the stock holding company parent of Wayne Savings Community Bank, has declared a cash dividend of $.06per share on the Company’s common stock for the quarter ending March 31, 2010.This represents an annualized dividend of $.24 per share.The quarterly cash dividend will be paid on April 28, 2010 to stockholders of record as of April 14, 2010. The new quarterly dividend rate of $.06 per share (2.9% yield based on the closing price of $8.25 on March 25, 2010) represents a 20% increase from the previous quarterly dividend rate of $.05 per share.According to Phillip E. Becker, President and Chief Executive Officer, “Since last year’s reduction in the dividend to preserve capital in light of troubling economic conditions that negatively affected asset quality and earnings, Wayne Savings has continued to be profitable, has enhanced its strong tangible capital position and has made necessary provisions for credit losses.As indicated in our statement of last year, we have revisited the quarterly dividend rate, and, given intervening economic stabilization, we believe it appropriate to incrementally increase the dividend to our shareholders as part of our balanced approach to providing returns to shareholders in the context of prudent balance sheet management and exemplary customer service in our local banking market.” At
